Citation Nr: 0007855	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for bilateral trench 
foot, currently evaluated as 10 percent disabling for each 
foot.

2.  Entitlement to compensation pursuant to 38 C.F.R. § 1151 
for hearing loss claimed as incurred as a result of 
Department of Veterans Affairs medical treatment.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to direct service connection 
for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1943 to 
September 1945.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied a claim for compensation pursuant 
to 38 U.S.C.A. § 1151 for hearing loss claimed as being the 
result of Department of Veterans Affairs (VA) medical 
treatment.  The veteran has also perfected an appeal of a 
rating decision in which the RO denied service connection for 
tinnitus.  He has also continued to assert that he is 
entitled to service connection for hearing loss.  This matter 
is remanded as discussed below.  

The veteran also filed a NOD with the RO's assignment of an 
increased rating of 10 percent for trench feet.  He was 
provided a statement of the case (SOC) but did not file a 
timely substantive appeal.  Therefore, the claim for an 
increased rating for trench feet will be dismissed.

In a VA Form 9 filed in June 1998, the veteran identified as 
issues on appeal his claim for service connection for hearing 
loss and an increased rating for trench foot.  He also 
indicated his desire to have a hearing before a member of the 
Board at the local VA office.  In a Form 9 filed in March 
1999, the veteran identified as issues on appeal his claims 
for service connection for hearing loss and tinnitus and 
indicated that he did not desire a hearing before a member of 
the Board.  Therefore, the Board deems as withdrawn the 
veteran's request for a hearing before a member of the Board.



FINDINGS OF FACT

1.  In a May 1996 rating decision of which the veteran was 
notified by letter on May 30, 1996, the RO awarded an 
increased rating of 10 percent for trench feet.

2.  In November 1996, the appellant filed a notice of 
disagreement (NOD) concerning the rating assigned by the RO 
for trench feet.

3.  On December 2, 1998, the RO issued a supplemental 
statement of the case concerning the rating assigned for 
trench feet.

4.  The veteran did not file a substantive appeal as to the 
issue of the rating assigned for trench foot within 60 days 
of the December 2, 1998, supplemental statement of the case 
or within one year of the notice of the May 1996 rating 
decision.

5.  The record contains no competent medical evidence or 
opinion that the veteran has current disability from 
tinnitus.

6.  The record contains no competent medical evidence of a 
nexus between the veteran's claimed current disability from 
tinnitus and any disease or injury incurred during his active 
military service.

7.  The veteran was diagnosed to have deafness from 
otosclerosis in August 1952.

8.  The veteran underwent a left stapedectomy at a VA medical 
center in May 1962 and a right stapedectomy in December 1962, 
also at a VA medical center.

9.  The record contains no competent evidence that the 
veteran's disability from hearing loss worsened as a result 
of VA medical treatment.



CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning 
the issue of entitlement to an increased rating for trench 
feet.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (1999).

2.  The claim of entitlement to service connection for 
tinnitus loss is not well grounded.  38 U.S.C.A. §§  1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The claim of entitlement to compensation benefits for 
additional disability from aggravation of a hearing loss, 
claimed as incurred as a result of medical treatment at a VA 
medical facility, is not well grounded.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Dismissal of Claims

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (1999).  An NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (1999).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  38 C.F.R. § 20.305 (1999).

In November 1996, the veteran filed a NOD with the May 1996 
rating decision which awarded an increased rating of 10 
percent for trench feet.  On December 2, 1998, the RO 
provided him with a  supplemental SOC that addressed such 
issue.  Thereafter, the veteran did not file a VA Form 9 or 
other written document that sufficed as a substantive appeal 
regarding his claim for an increased rating for trench foot.  
The VA Form 646 filed by his accredited representative in 
April 1999 was not timely, as it was not filed within one 
year of the May 1996 rating decision or within 60 days of the 
December 2, 1998 supplemental SOC.

The Board finds that the veteran did not timely file a 
substantive appeal on the issues of entitlement to an 
increased rating for trench feet.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) has held that it was proper for the 
Board to dismiss the appeal of a veteran who did not file a 
timely substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

The Board concludes that there is no appeal pending before it 
concerning the issue of entitlement to an increased rating 
for trench feet.

II.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
tinnitus is not well grounded.  Although the RO did not 
specifically state that it denied the veteran's claim for 
service connection for tinnitus on the basis that it was not 
well grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection for tinnitus on the 
merits, the Board concludes that denying the claim because it 
is not well grounded is not prejudicial to the appellant, as 
the appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claims are well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in its notice of rating decision dated in December 1998, and 
in the statement of the case provided to him in March 1999.  
The discussion below informs the veteran of the types of 
evidence lacking, and which he should submit for a well-
grounded claim.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would render his 
claims well-grounded.

The veteran contends that he has current disability from 
tinnitus as a result of exposure to weapons noise during his 
active military service.  His service medical records do not 
show that he had complaints, diagnoses, or treatment for 
tinnitus.

The veteran reported symptoms including occasional tinnitus 
when he was examined by a private physician in August 1952.  
The physician reported a diagnosis of otosclerosis.  The 
record contains no other medical records which contain any 
reference to tinnitus.  There is no medical evidence that the 
veteran has current diagnosed disability from tinnitus.  Nor 
does the record contain any competent medical evidence or 
opinion which indicates a relationship between the veteran's 
claimed disability from tinnitus and any disease or injury he 
incurred during his active military service.  All three 
elements of the Caluza analysis are unsatisfied.  Therefore, 
the Board concludes that the claim of entitlement to service 
connection for tinnitus is not well grounded.

III.  Compensation for Hearing Loss Pursuant to 38 U.S.C.A. 
§ 1151

The Board notes that Section 422(a) of Public Law 104-204, 
110 Stat. 2874, 2926 (1996) amended 38 U.S.C.A. § 1151; 
however, this amendment was effective for claims filed on or 
after October 1, 1997.  The claim that forms the basis for 
this appeal was filed in November 1996.  Thus, this 
amendment, as well as subsequent amendments to the 
regulations based thereupon, do not apply to the claim now 
before the Board on appeal.

In pertinent part, 38 U.S.C.A. § 1151 prior to its amendment 
provided that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation . . 
., or as a result of having submitted to 
an examination . . ., and not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability . . ., disability 
or death compensation . . . shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service connected.

The regulation implementing 38 U.S.C.A. § 1151 was amended 
several times between March 1995 and the present:  in March 
1995, effective from November 25, 1991; in May 1996, 
effective from November 25, 1991; and in January 1999, 
effective from January 8, 1999.  In Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), the Court held that, when there 
has been a change in an applicable stature or regulation 
after a claim has been filed but before a final decision has 
been rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  Accordingly, it 
is necessary to determine which version of the regulation is 
most favorable to the claimant.  The General Counsel of VA, 
in a precedent opinion, has held that the determination of 
whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

None of the regulatory revisions affect the outcome of this 
case, in that they do not affect that requirement that the 
injury or aggravation of an injury be a result of VA 
hospitalization, medical or surgical treatment, vocational 
rehabilitation, or examination.  Therefore, the Board will 
apply the current regulation, 38 C.F.R. § 3.358, which 
provides in pertinent part:

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury. . . 
. (ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.

(2)  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progression of disease or 
injuries for which the . . . 
hospitalization . . . was authorized.

(c)  Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern: . . .

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.

The RO has adjudicated the claim under 38 U.S.C.A. § 1151 and 
the amended 38 C.F.R. § 3.358(c). This amended rule deletes 
the fault or accident requirement in section (c)(3), but does 
not alter the requirement in sections (c)(1) and (2) that 
additional disability is "proximately due" to VA action.  It 
appears that the RO denied the claim primarily on the grounds 
that no medical evidence indicated a link between the veteran 
claimed increased in hearing loss disability and the surgical 
procedures he underwent a VA medical center in May and 
December 1962.  

In Jones. V. West, 12 Vet. App. 460 (1999), the Court held 
that the requirements for a well-grounded claim under 
38 U.S.C.A. § 1151 are, paralleling those generally set forth 
for establishing other service connection claims, as follows: 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  In this case, the claims file 
contains no competent evidence that the veteran's alleged 
increase in disability due to aggravation of a pre-existing 
hearing loss disorder resulted from VA hospitalization, 
medical, or surgical treatment.  Therefore, the Board 
concludes that he has not filed a plausible claim.  Although 
the RO did not specifically state that it denied this claim 
on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, supra.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, supra, and VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92) at 7-10.

In this case, the RO adjudicated the claim under 38 U.S.C.A. 
§ 1151 and the amended 38 C.F.R. § 3.358(c).  However, the 
decision was not based on lack of fault by VA.  It appears 
that the RO denied the claim essentially on the grounds that 
the medical evidence did not show a causal relationship 
between the veteran's surgical treatment at a VA facility and 
his claimed worsening loss of hearing.

The veteran was diagnosed to have deafness due to 
otosclerosis in 1952.  In May 1962 he was hospitalized at a 
VA facility and underwent a left stapedectomy.  His 
postoperative course was uneventful.  The hospital summary 
indicated that he was cautioned that his hearing would be 
decreased shortly after the operation for two to three weeks.  
The reported diagnosis was otosclerosis conduction deafness 
with fixation of stapes.

The veteran was hospitalized again at a VA facility in 
December 1962.  The interim summary indicated that that the 
operation for the otosclerosis of the left ear had been 
successful.  He underwent a right stapedectomy with 
prosthesis.  His postoperative course was benign and he was 
discharged two days after the surgery.  The diagnosis was 
otosclerosis.

The record contains no more recently dated medical evidence 
pertinent to the claim for hearing loss than the records of 
the VA treatment in 1962.  Thus, the record contains no 
competent medical evidence that the veteran's hearing loss 
has worsened, or that such worsening is proximately due to 
the VA medical and surgical treatment and is not a natural 
progression of the hearing loss the veteran had prior to such 
treatment.  Therefore, the Board concludes that the claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability from hearing loss, claimed as being aggravated by 
VA hospitalization, medical or surgical treatment, is not 
well ground.

The RO informed the appellant of the necessary evidence in 
its notice of rating decision dated in April 1998, and in the 
June 1998 statement of the case.  The discussion in this 
decision informs the veteran of the types of evidence 
lacking, and which he should submit for a well-grounded 
claim.  Unlike the situation in Robinette, in this case the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well 
grounded.


ORDER

The claim of entitlement to an increased rating for trench 
feet is dismissed.

Service connection for tinnitus is denied.

Entitlement to compensation benefits under 38 U.S.C.A. § 
1151, for additional disability from aggravation of hearing 
loss claimed as incurred as a result of surgical treatment at 
a VA medical facility, is denied.


REMAND

In December 1995, the veteran made a claim for direct service 
connection for hearing loss.  In a February 1996 letter, the 
RO informed him that his claim could not be reopened without 
the submission of new and material evidence, as the claim had 
previously been denied by a rating decision which had become 
final.  In a statement received by the RO on November 1, 
1996, and in several statements thereafter, the veteran 
indicated that he disagreed with the denial of direct service 
connection for hearing loss.  His statement dated October 30, 
1996, however, did not refer to the February 1996 letter; it 
only referred to a June 4, 1996 letter that did not concern 
the question of entitlement to service connection for hearing 
loss.

The Court has held that when an NOD is filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Alternatively, if the RO has a question as to the 
timeliness and/or adequacy of the NOD, or has determined that 
the veteran has not filed a timely and/or adequate NOD with 
its denial of service connection for hearing loss - or the 
determination that new and material evidence has not been 
submitted to reopen such a claim - that is an appealable 
issue of which the claimant should be so informed and/or for 
which an administrative appeal should be taken by the RO.  
See 38 C.F.R. §§ 19.27, 19.28, 19.33, 19.34 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

If the RO has received what is a timely 
and adequate NOD concerning whether the 
claim for service connection for hearing 
loss has been reopened, it should provide 
the veteran and his representative a SOC 
that conforms with the requirements of 
38 U.S.C.A. § 7105(d)(1) (West 1991), in 
particular, one that provides the veteran 
the law and regulations pertaining to its 
decision not to reopen the veteran's 
claim for direct service connection for 
hearing loss; a discussion of how such 
laws and regulations affect the RO's 
decision; and a summary of the reasons 
for such decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SOC.  
Alternatively, if the RO has any question 
as to the timeliness and/or adequacy of 
the NOD, it should initiate an 
administrative appeal; if the RO has 
determined that the veteran has not filed 
a timely and/or adequate NOD, it should 
so inform the veteran and give him notice 
of his appellate rights concerning that 
determination.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Board notes, however, that an appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  The Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



